                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


JOHNNY OWINGS,                                       )
                                                     )
               Plaintiff,                            )
v.                                                   )      No. 3:18-CV-007-HBG
                                                     )
NANCY A. BERRYHILL,                                  )
Acting Commissioner of Social Security,              )
                                                     )
                                                     )
               Defendant.                            )


        ORDER OF REMAND UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)

       Before the Court are the Parties’ Joint Motion to Remand [Doc. 28] and Plaintiff’s Motion

for Summary Judgment [Doc. 27]. For the reasons stated herein, the Parties’ Joint Motion [Doc.

28] will be GRANTED, and Plaintiff’s Motion [Doc. 27] will be DENIED AS MOOT.

       Pursuant to the power of this Court to enter a judgment affirming, modifying or reversing

the Commissioner’s decision with remand in Social Security actions under sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light of the parties’ joint motion to

remand this action, this Court now, upon substantive review, hereby enters a judgment under

sentence four of 42 U.S.C. § 405(g) reversing the Commissioner’s decision with a remand of the

cause to the Commissioner according to the following terms. See Shalala v. Schaefer, 509 U.S.

292, 296 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 97–98 (1991).

       Upon receipt of the Court’s remand order, the Appeals Council of the Social Security

Administration shall issue a fully favorable decision finding Plaintiff disabled as of his alleged

onset date of July 27, 2013.      Accordingly, the Parties’ Joint Motion [Doc. 28] is hereby
     GRANTED, and Plaintiff’s Motion for Summary Judgment [Doc. 27] is hereby DENIED AS

     MOOT.

           IT IS SO ORDERED.

                                          ENTER:


                                          United States Magistrate Judge


ENTERED AS A JUDGMENT
    s/ -RKQ/0HGHDULV
   CLERK OF COURT




                                             2
